Citation Nr: 0920652	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  06-20 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to November 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts, which, in pertinent part denied 
entitlement to a rating in excess of 30 percent for bilateral 
pes planus.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period prior to October 16, 2006, the Veteran's 
bilateral pes planus was not pronounced and was not 
manifested by foot pain that could not be relieved by 
orthopedic shoes or appliances, severe spasm of the Achilles 
tendon on manipulation, marked inward displacement, or 
deformity of marked pronation.

2.  For the period beginning October 16, 2006, the Veteran's 
bilateral pes planus was pronounced and manifested severe 
foot and leg pain that was not relieved by orthopedic shoes 
or appliances, severe valgus in both feet, forefoot/midfoot 
malalignment, deformity of medial tilting of the upper border 
of the talus, and deformity of marked pronation.  


CONCLUSIONS OF LAW

1.  For the period prior to October 16, 2006, the schedular 
criteria for a rating in excess of 30 percent for bilateral 
pes planus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic 
Code 5276 (2008).

2.  For the period beginning October 16, 2006, the schedular 
criteria for an increased rating of 50 percent, but not 
higher, for bilateral pes planus have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.71a, Diagnostic 
Code 5276.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in March 2004, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for an increased 
rating for bilateral pes planus.  The letter also satisfied 
the second and third elements of the duty to notify by 
informing the Veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claim, by a September 2006 letter.  

There was a timing deficiency in that the September 2006 
letter was sent after the initial adjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
However, this timing deficiency was remedied by the issuance 
of Dingess notice followed by readjudication of the claim in 
a March 2007 supplemental statement of the case (SSOC). 
 Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006). 

Adequate VCAA notice in increased rating cases requires: (1) 
that VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).

The increased rating issue currently before the Board is 
entitlement to an increased rating for bilateral pes planus.  
The March 2004 VCAA letter told the Veteran that to 
substantiate the claim he should submit evidence showing that 
the disability had worsened.  The relevant rating criteria, 
as outlined below, provide for disability ratings that are 
not based on specific measurements or test results.  In 
addition, the Veteran has been specifically notified by the 
Dingess criteria that evidence demonstrating the effect his 
disability has had on his employment would aid in 
substantiating his claim.   

Although the Veteran has not received notice that evidence 
showing the effect of his disability on his daily life would 
be pertinent to the claim, the Board finds that no prejudice 
results from this notice deficit.  Prejudicial error occurs 
in the context of VCAA notice only when such error affects 
"the essential fairness of an adjudication" or "has the 
natural effect of producing prejudice."  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Appellants must 
generally identify "with considerable specificity": (1) how 
the VCAA notice was defective; (2) what evidence the 
appellant would have provided or requested that VA obtain had 
VA fulfilled its notice obligations; and (3) how the lack of 
notice and evidence affected the essential fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. at []; see 
also Shinseki v. Sanders, 556 U.S. ___, No. 07-1209 (2009) 
(holding that a party alleging defective VCAA notice has the 
burden of showing how the defective notice was harmful). 

In this case, the appellant has not alleged any prejudice 
resulting from inadequate VCAA notice.  Moreover, the record 
establishes that the essential fairness of the adjudication 
has not been compromised.

Furthermore, the Veteran received actual knowledge of the 
rating criteria in a May 2006 statement of the case (SOC).  A 
SOC cannot serve to provide VCAA compliant notice.  Mayfield 
v. Nicholson, 444 F.3d 1328, 1332 (Fed. Cir. 2006).  The SOC 
did, however, provide actual notice of the rating criteria 
and should have put a reasonable person on notice as to what 
was needed to substantiate entitlement to a higher rating.  
The Veteran was not prejudiced by this defective notice, 
because he had years after the SOC to submit additional 
evidence, provide argument, and have a hearing.  He thus had 
a meaningful opportunity to participate in the adjudication 
of his claim. 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided proper VA contract examinations in 
May 2004 and October 2006 to determine the severity of his 
bilateral pes planus. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran's service connected bilateral pes planus is 
evaluated under 38 C.F.R. § 4.71(a), Diagnostic Code 5276.  A 
30 percent rating is warranted for severe symptoms, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use, accentuated indications 
of swelling on use, or characteristic callosities.  A 50 
percent rating is warranted for pronounced symptoms, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation, and not improved by 
orthopedic shoes or appliances.  Id.

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


Factual Background

The Veteran was granted service connection for bilateral pes 
planus in May 1947 with an initial evaluation of 10 percent 
assigned, effective November 22, 1946.  In August 1993, the 
current rating of 30 percent was assigned, effective July 1, 
1993.  A claim for an increased rating for bilateral pes 
planus was received in March 2004.

In May 2004, the Veteran received a VA contract examination 
to determine the severity of his bilateral pes planus.  He 
reported having difficulty keeping his balance as well as 
being unable to stand or walk for any length of time without 
having pain in his arches, calves, knees, hip joints, and 
lower back.  The Veteran indicated that he did not have any 
pain, weakness, stiffness, swelling, or fatigue at rest.  

A severe degree of valgus was present on the left and right 
foot and the examination revealed no tenderness, weakness, 
edema, atrophy, or disturbed circulation in either foot.  The 
left and right Achilles tendons showed good alignment, there 
was no tenderness to palpation of the plantar surfaces, and 
the forefoot/midfoot revealed no malalignment of either foot.  
The examiner concluded that the Veteran's bilateral pes 
planus resulted in difficulty standing and walking, but 
stated that corrective shoes relieved the Veteran's symptoms 
and pain.   

The Veteran also received treatment from a VA Medical Center 
(VAMC).  In a November 2004 VAMC note, the Veteran reported 
pain in both feet that radiated up his legs to his buttocks 
after walking a quarter of a mile.  In a June 2005 VAMC 
podiatry consultation, the doctor diagnosed severe pes planus 
and noted mild inversion of the heels on tip toes, mild 
tenderness at insertion of the TP tendon, and tibial varum 
evident bilaterally.  The June 2005 doctor also noted that 
the Veteran was seeking an increased disability rating and 
stated that the Veteran's severe pes planus was stable 
without PVD, neuropathy, or annual orthopedic assessments.  

In a September 2005 VAMC note, the Veteran received treatment 
for a cardiac condition unrelated to the claim before the 
Board.  In this note, the Veteran described pain in his feet 
due to pes planus and stated that his special shoes and 
orthotics were not helping that much.  He stated that he was 
able to walk several blocks without stopping but that he had 
to stop at least two to three times when walking half a mile 
due to pain in his feet.  

In October 2006, the Veteran received a second VA contract 
examination.  He explained that the pain in his feet resulted 
from physical activity and that at rest he did not have any 
pain, weakness, stiffness, swelling, or fatigue.  The Veteran 
reported that his pain occurred four times a day, lasting for 
one hour, and traveled from his feet to his lower legs.  He 
described his pain as aching and stated that, on a scale from 
1 to 10, with 10 being the worst pain, his pain level was an 
8.  

The examiner noted that the Veteran's joint function in his 
feet was not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination after repetitive use.  
There was no tenderness, weakness, edema, atrophy, or 
disturbed circulation in either foot and the left and right 
Achilles tendons revealed good alignment.  A severe degree of 
valgus was found in both feet, which the examiner stated 
could be corrected by manipulation.  

The October 2006 examiner found that there was deformity of 
medial tilting of the upper border of the talus, deformity of 
marked pronation bilaterally, and both feet showed 
forefoot/midfoot malalignment of a moderate degree.  The 
examiner concluded that the Veteran's limitations with 
standing and walking were due to bilateral pes planus and 
that the Veteran's symptoms and pain were no longer relieved 
by corrective shoes.  


Analysis

In this case, the objective findings of the Veteran's 
treatment for bilateral pes planus demonstrate an increase in 
the severity of his symptom and pain beginning October 16, 
2006.  

Prior to October 2006, the Veteran's pes planus was 
manifested in severe valgus and pain in his feet and legs.  
Pes planus was not manifested in marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement, severe spasm of the Achilles tendon on 
manipulation, and no improvement by orthopedic shoes or 
appliances and was therefore consistent with a 30 percent 
evaluation.

While the Veteran's pes planus was noted to be severe in a 
June 2005 VAMC note, the evidence of record did not 
demonstrate a worsening of his symptomatology until the 
October 16, 2006, VA contract examination.  This examination 
revealed for the first time deformity of medial tilting of 
the upper border of the talus, deformity of marked pronation 
bilaterally, and forefoot/midfoot malalignment of a moderate 
degree in both feet.  Furthermore, while the May 2004 
examiner concluded that orthotics relieved the Veteran's 
symptoms, the October 2006 examiner found that the use of 
orthotics and special shoes no longer improved the Veteran's 
pes planus symptoms or relieved his pain.

Resolving all doubt in favor of the Veteran, the Board finds 
that, although he does not exhibit all of the findings for 
pronounced pes planus under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276, the evidence of record beginning October 16, 2006, 
demonstrates that the overall severity of the Veteran's 
bilateral pes planus is pronounced and more closely 
approximates the criteria for a 50 percent evaluation with 
consideration of functional loss due to pain.  38 C.F.R. §§ 
4.40 and 4.45 (2008); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  
The benefit of the doubt is resolved in favor of the Veteran 
by finding that bilateral pes planus is 50 percent disabling 
for the period beginning October 16, 2006.  The Veteran is 
thus in receipt of the maximum schedular rating for pes 
planus and for a foot disability in general in the absence of 
loss of use.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276-
5284.


Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  
The Veteran's bilateral pes planus was manifested by severe 
foot and leg pain that was not relieved by orthopedic shoes 
or appliances, severe valgus in both feet, forefoot/midfoot 
malalignment, deformity of medial tilting of the upper border 
of the talus, and deformity of marked pronation.  These 
manifestations of pronounced bilateral pes planus are 
contemplated in the rating criteria.  The rating criteria are 
therefore adequate to evaluate the Veteran's disabilities.  
Moreover, there is no evidence of the other related factors 
referenced above.  Referral for consideration of 
extraschedular rating is, therefore, not warranted.  



ORDER

For the period prior to October 16, 2006, entitlement to a 
rating in excess of 30 percent for bilateral pes planus is 
denied.  

For the period beginning October 16, 2006, entitlement to an 
increased rating of 50 percent for bilateral pes planus is 
granted.



____________________________________________
N. R. Robin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


